Title: Lease of House in the Cul-de-sac Taitbout, 16 October 1784
From: Detalairac, Guireaud,Jefferson, Thomas
To: 



16 Octobre 1784

Bail M. Guireaud Detalairac à M. Jefferson
Par devant Les conseillers du Roy, notaires au chatelet de paris soussignés: fut présent M. françois Guireaud de Taleyrac, conseiller du roy, Juge rapporteur du point d’honneur, demeurant a paris rüe Du mail paroisse St. Eustache, Lequel a par ces présentes fait Bail et donné à loyer pour neuf années entieres et consécutives qui ont commencé dès le premier du présent mois d’octobre et promis faire jouir pendant ledit tems Mr. Thomas Jefferson, ministre plenipotentiaire des états Unis à la cour de france, demeurant a paris rüe des petits augustins, Hotel D’Orleans parroisse St. Sulpice, à ceprésent et acceptant preneur pour lui audit titre pendant les neuf années: Un hotel appartenant audit S. Bailleur Sis a Paris rue et Cul de sac Taitbout Chaussée d’antin, composée de trois corps de logis, d’une cour et deux Jardins, Circonstances et dependances, ainsy que le tout se poursuit et comparte et dont mondit S. Jefferson n’a requis une plus ample désignation déclarant le Bien connoitre pour l’avoir vu et visitée, sans par ledit S. detaleyrac en rien retenir ny reserver.
Pour par mondit s. Jefferson jouir dudit Hotel et dépendances audit Titre et pendant ledit tems.
Le présent Bail est fait Moyennant La somme de quatre Mille Livres de loyer, pour et par chacune desdites Neuf années que Mondit S. Jefferson promet et s’oblige de payer audit S. Guireaud de Taleyrac en sa demeure à Paris ou au porteur, en quatre payements égaux aux quatre Termes de l’année, ordinaires et accoutumés dont le premier échera et sera payé le premier Janvier prochain, le second le premier avril suivant, et ainsy continuer de trois mois en trois mois pendant la durée du présent bail, qui est fait  en outre aux charges, clauses et conditions suivantes: que mondit Sieur Jefferson promet et s’oblige d’accomplir exécuter, sans pouvoir pour ce prétendre aucune diminution dudit Loyer, dépens, dommages ny interêts, Savoir: De garnir et de tenir ledit Hotel garni de meubles et effets exploitables et suffisans pour sureté dudit Loyer, l’entretenir et rendre en fin du présent Bail en bon état de mêmes reparations locatives et conformement à l’état, qui en sera fait doubles entre les parties incessament, de souffrir faire les grosses reparations s’il en convient faire, payer la taxe des pauvres Comme personnelle et de satisfaire a toutes les Charges de la ville et de police dont les locataires sont ordinairement tenues, sans pouvoir ceder ny transporter son droit au dit Présent Bail sans le Consentement formel et par écrit dudit S. Bailleur auquel La grosse desdites présentes sera incessament délivrée en bonne forme aux frais de mondit Sieur Preneur.
De sa part ledit S. Guireaud Detaleyrac tiendra mondit S. Jefferson clos et couvert es dits Lieux suivant L’usage.
Mondit S. Jefferson s’oblige en outre de payer et acquitter annuellement en deduction desdits quatre Mille Livres cidessus stipulés pour ledit Loyer, les vingtiemes et Sols pour livres dont est tenu ledit Hotel et d’en rapporter aussy annuellement audit S. Detaleyrac la quittance, quoi faisant par mondit S. Jefferson il sera dechargé d’autant sur sondit Loyer.
Car ainsy et pour l’exécution des présentes Les parties ont fait élection de domicile chacun en leur demeure susdites auquels lieux n’onobstant promettant Obligeant Renonçant
Fait et passée a Paris en la demeure Susdite de mondit Jefferson L’an mil sept cent quatre vingt quatre Le Seize octobre et ont signé Ces présentes où deux mots sont Rayés comme Nuls

Th: Jefferson
Guireaud Detalairac
Rendu
Foacier

